Citation Nr: 1704242	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-33 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was initially before the Board in July 2013.  In July 2013, the Board denied entitlement to service connection for asbestosis among other claims.  The Veteran appealed the denial of the claims, including entitlement to service connection for asbestosis, to the United States Court of Appeals for Veterans Claims (Court) which, in February 2014, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's July 2013 decision, including the denial of entitlement to service connection for asbestosis, and remanded the case pursuant to 38 U.S.C. § 7252 (a) for readjudication consistent with the Motion.  Pursuant to the February 2013 JMR, the Board subsequently remanded entitlement to service connection for asbestosis in May 2014, March 2015 and July 2016.  

In April 2013, the Veteran appeared at a video conference hearing before a Veterans Law Judge.  A transcript this hearing is associated with the claim file.  However, the Veterans Law Judge who conducted the April 2013 Board hearing is no longer employed at the Board.  Thus, the Veteran was notified of the opportunity to request another Board hearing if he so desired.  In May 2016 and June 2016 correspondence, the Veteran replied that he did not wish to appear at another Board hearing.

Evidence received by the Agency of Original Jurisdiction (AOJ) prior to the transfer of the record to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition. If the statement of the case (SOC) and any prior supplemental statement of the case (SSOC) were prepared before the receipt of the additional evidence, an SSOC will be furnished to the Veteran and his representative as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (a) (2016).

The AOJ most recently furnished the Veteran and his representative with an SSOC issued in August 2016, which considered the evidence of record at that time for entitlement to service connection for asbestosis.  However, in October 2016 additional private medical records for asbestosis were associated with the record and in December 2016 a VA medical letter was associated with the record.  However, the Veteran waived review of the October 2016 private medical records.  Additionally, the December 2016 medical letter is not relevant to the claim on appeal.  Thus, the Board may proceed with appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, this matter was most recently remanded by the Board in July 2016.  However, as discussed below, the Board finds that there has not been substantial compliance with July 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The July 2016 Board remand, in pertinent part, found an addendum opinion was warranted in order to address whether it was at least as likely as not that any currently diagnosed respiratory disorder, to include asbestosis, was caused by, or was the result of, the Veteran's military service.  The July 2016 Board remand specifically directed that the examiner must address and consider the December 2014 finding of the Veteran's diagnosis of asbestos by his private provider along with accompanying pulmonary testing results.  

Pursuant to the July 2016 Board remand, an August 2016 addendum opinion was obtained.  The August 2016 examiner found that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner cited July 2016 radiographic imaging of the abdomen and pelvis, conducted for staging of prostate cancer, but which also showed high resolution detail of the lower portion of the lungs.  The August 2016 examiner cited the radiologist's report that the visualized lower lung fields on the computerized tomography (CT) scan which showed no focal parenchymal consolidations, pleural or pericardial effusions of the lung bases.  The August 2016 VA examiner further stated that his review these images also did not show pleural or parenchymal lung disease as would be caused by asbestos exposure.  The August 2016 examiner found that since there was no evidence of pulmonary fibrosis (or even pleural plaques) on the CT of the abdomen, which includes the lower lung fields, the Veteran did not have asbestosis.

However, such does not address the December 2014 private medical provider's diagnosis of asbestosis.  Moreover, the Veteran submitted October 2016 private medical records which endorsed diagnoses of pulmonary asbestosis and sarcoidosis of the lung with sarcoidosis of lymph nodes with accompanying September 2014 pulmonary function tests results.  The August 2016 VA opinion is not adequate for decision making purposes, as the VA examiner did not address or reconcile the October 2014 private medical records which endorsed a diagnosis of asbestosis nor did such address the subsequently received October 2016 private medical records which endorsed diagnoses of pulmonary asbestosis and sarcoidosis of lung with sarcoidosis of lymph nodes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, on remand, another VA opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file to an examiner other than the August 2016 VA examiner.  The entire claims file should be made available for review, to include a complete copy of this remand. 

Upon review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the any respiratory disability diagnosed during or proximate to the claim, to include pulmonary asbestosis and sarcoidosis of lung, is etiologically related to service.  In rendering rationale for such opinion, the examiner must address the private medical records dated in December 2014 with a diagnosis of asbestosis along with accompanying pulmonary function tests results and the October 2016 findings of pulmonary asbestosis and sarcoidosis of lung with accompanying September 2014 pulmonary function tests results, and reconcile his/her opinion with that rendered in these reports.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Thereafter, after undertaking any other development deemed appropriate, readjudicate entitlement to service connection for asbestosis.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




